      4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 1 of 24 - Page ID # 1



 Adam Sipple (SBN 20557)                            Spencer Amdur**
 Rose Godinez (SBN 25925)                           Julie Veroff**
 ACLU Foundation of Nebraska, Inc.                  ACLU Foundation
 134 S. 13th St. #1010                              39 Drumm Street
 Lincoln, NE 68508                                  San Francisco, CA 94111
 T: (402) 476-8091                                  T: (415) 343-0770
 ajsipple@aclunebraska.org                          F: (415) 395-0950
 rgodinez@aclunebraska.org                          samdur@aclu.org
                                                    jveroff@aclu.org
 Maren Lynn Chaloupka (SBN 20864)
 Chaloupka Holyoke Snyder Chaloupka                 Lee Gelernt**
 & Longoria, P.C., L.L.O.                           Noor Zafar**
 P.O. Box 2424                                      ACLU Foundation
 Scottsbluff, NE 69363-2424                         125 Broad Street, 18th Floor
 T: (308) 635-5000                                  New York, NY 10004
 F: (308) 635-8000                                  T: (212) 549-2660
 mlc@chhsclaw.net                                   F: (212) 549-2654
                                                    lgelernt@aclu.org
                                                    nzafar@aclu.org

Attorneys for Plaintiffs                            **pro hac vice application forthcoming



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA
                                    LINCOLN DIVISION


 Alma*; Isabel*; Antonio*; and Daniel J. Leonard,
                                                         Case No.:
                Plaintiffs,

                v.
                                                         COMPLAINT FOR DECLARATORY
 Noah’s Ark Processors, LLC                              AND INJUNCTIVE RELIEF AND
                                                         DESIGNATION OF PLACE OF TRIAL
                Defendant.




* Proceeding under pseudonym
            4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 2 of 24 - Page ID # 2



                                       INTRODUCTION

       1.      The COVID-19 pandemic has killed more than 250,000 people and sickened

millions more in the United States. The impact of the pandemic, however, has not been felt

equally.

       2.      Workers at meatpacking plants have been hit harder than almost any other

industry. Tens of thousands of meatpacking workers have become infected in major outbreaks at

hundreds of plants across the country. The outbreaks have spread among workers’ families,

neighborhoods, and towns, upending entire communities.

       3.      Despite these large clusters throughout the industry, some companies have been

slow to adopt common-sense protections—protections that doctors, researchers, and public-

health officials agree are necessary to prevent further spikes—like physical distancing, testing,

masks, and sick leave. As a result of these failures, major meatpacking outbreaks have continued

to occur throughout the pandemic. Companies that do not implement these protections are

exposing their workers and the surrounding community to an enormous and continuing risk.

       4.      Defendant Noah’s Ark Processors, which owns and operates a beef processing

plant in Hastings, Nebraska, stands out for its refusal to take reasonable and obvious precautions

to protect its workers and the community from a new surge of COVID-19 cases. Despite the

consensus that has emerged around these precautions, Noah’s Ark has failed to implement them,

even after its workers suffered a major wave of infections in April and May.

       5.      Noah’s Ark (“the plant”) has refused to make any effort to physically distance

workers from one another while they are in the plant. Every day, they stand shoulder to shoulder

for hours at a time on the processing lines, and they sit crowded together in a small windowless

cafeteria where they cannot wear masks while eating.




                                                1
              4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 3 of 24 - Page ID # 3



         6.       Noah’s Ark does not promptly replace workers’ masks when they become soiled

with blood, fat, and sweat, forcing workers to leave part or all of their faces uncovered, even

though they are inches from each other throughout their shifts.

         7.       The plant does not offer adequate sick leave to ensure that sick workers can stay

home. It has pressured sick people to work, allowed others to keep working despite symptoms,

and refused to pay many who have stayed home because of symptoms. It has not posted or

announced any sick-leave policies to its workers.

         8.       On top of everything else, Noah’s Ark is not providing any onsite testing. If and

when there is another surge in cases, the plant and its workers will once again have no idea until

it is too late.

         9.       All of these protections—distancing, masks, sick leave, testing—are basic and

eminently feasible. Other plants are providing them. While other protections are also desirable,

these four are non-negotiable, especially at a crowded indoor workplace like Noah’s Ark. At this

point in the pandemic, there is no excuse for failing to implement them.

         10.      By forcing its employees to work in these dangerous conditions, Noah’s Ark is

putting them at enormous risk of becoming infected with COVID-19 and transmitting it to their

families and communities. That risk is growing dramatically as winter and flu season approach,

when the CDC Director and others have warned that major new clusters are likely.

         11.      The plaintiffs—recent Noah’s Ark workers and members of the surrounding

community—are therefore seeking an order that the plant implement these four most basic

practices. The plant’s continuing failure constitutes a public nuisance, violates its common-law

duty to provide a reasonably safe workplace, and violates the Families First Coronavirus

Response Act. These violations can be remedied by this Court. Other courts have recently

issued similar orders against employers that lacked basic protections.


                                                 2
            4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 4 of 24 - Page ID # 4



          12.   Plaintiffs have no other meaningful avenue for redress. Noah’s Ark has refused to

make these changes despite multiple requests from workers. State and local officials have taken

no action to ensure adequate health protections at the plant. The Occupational Safety and Health

Administration (“OSHA”) has not ordered any changes at the plant for months despite receiving

multiple complaints, and has declined to require any particular safety practices during the

pandemic.

          13.   Without these protections, workers and others in the community face imminent

and irreparable harm. Plaintiffs therefore bring this action seeking declaratory and injunctive

relief.

                                 JURISDICTION AND VENUE

          14.   This Court has federal question jurisdiction, 28 U.S.C. § 1331, and pendent

jurisdiction, 28 U.S.C. § 1367. The Court also has subject matter jurisdiction under 28 U.S.C.

§ 1332. Each Plaintiff is a resident of Nebraska. Defendant is a limited liability corporation and

no member is a citizen of Nebraska. The amount in controversy exceeds $75,000.

          15.   Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claims occurred in this district.

                                             PARTIES

          16.   Plaintiff Alma1 is a recent employee at the Noah’s Ark plant and lives in Grand

Island, Nebraska. She worked at Noah’s Ark until this Fall, when she quit because of poor

working conditions. She remains in close touch with workers at the plant.

          17.   Plaintiff Isabel worked at Noah’s Ark until late this Summer. She lives in Grand

Island and remains in close touch with workers at the plant.


1
 Alma, Isabel, and Antonio are pseudonyms to protect Plaintiffs’ identities. A motion to
proceed under pseudonym is being filed along with this Complaint.


                                                3
          4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 5 of 24 - Page ID # 5



        18.   Plaintiff Antonio worked at the Noah’s Ark plant until this Fall. He lives in

Grand Island and remains in close touch with workers at the plant.

        19.   Plaintiff Daniel J. Leonard is a doctor in Hastings, Nebraska, and owns a

pediatrics practice. He treats the children of meatpacking workers and people infected with

COVID-19.

        20.   Defendant Noah’s Ark Processors, LLC, owns and operates a meatpacking plant

in Hastings, Nebraska. The LLC’s members are citizens of New York, Wyoming, and Colorado.

No member of the LLC is a citizen of Nebraska.

                                       BACKGROUND

    Hundreds of Meatpacking Plants, Including Noah’s Ark, Have Had Serious Outbreaks

        21.   The COVID-19 pandemic has devastated people across the country, but its burden

has been especially great on meatpacking workers and their communities.

        22.   Beginning in April 2020, meatpacking plants began experiencing huge spikes in

COVID-19 cases. Workers at hundreds of plants have experienced at least one spike, many of

which have been enormous.2 A Smithfield plant in South Dakota became the country’s single

biggest hotspot in late April, with over a thousand cases.3 In Nebraska, 786 workers at a Tyson

beef plant in Dakota City were infected in May. That plant’s outbreak turned the surrounding




2
  Leah Douglas, Mapping Covid-19 Outbreaks in the Food System, Food & Env. Reporting
Network (last updated Nov. 23, 2020), https://thefern.org/2020/04/mapping-covid-19-in-meat-
and-food-processing-plants/; Sky Chadde, Tracking COVID-19’s Impact on Meatpacking
Workers & Industry, Midwest Ctr. for Investigative Reporting (last updated Nov. 23, 2020),
https://investigatemidwest.org/2020/04/16/tracking-covid-19s-impact-on-meatpacking-workers-
and-industry/.
3
  Caitlin Dickerson & Miriam Jordan, South Dakota Meat Plant Is Now Country’s Biggest
Coronavirus Hot Spot, N.Y. Times (May 4, 2020).



                                              4
            4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 6 of 24 - Page ID # 6



community into a hotspot, with the fourth highest infection rate in the country.4 Four other

Nebraska plants have reported hundreds of cases each.

       23.     The Noah’s Ark plant in Hastings has had at least one spike so far. In April and

May, dozens of its workers became sick with COVID-19. Managers initially told workers that

they had to keep working despite their symptoms, but ultimately a number of workers had to stay

home with severe infections. At least one Noah’s Ark worker died. Following this outbreak,

Adams County, where the plant is located, had a much higher rate of infection compared to

nearby counties without a meatpacking plant. So did neighboring Hall County, where many

workers live and which also contains a major meatpacking plant.

       24.     To date, at least 49,000 meatpacking workers have become infected with COVID-

19, and at least 253 have died. They are disproportionately low-income immigrants and people

of color.

       25.     These numbers, however, do not nearly capture the full extent of COVID-19

outbreaks at meatpacking plants. The true numbers of infections and deaths remain unknown

because, in recent months, many plants have stopped sharing that information with the public.5

In Nebraska, the Governor in May instructed local health departments to stop reporting which

meatpacking plants were experiencing outbreaks.

       26.     Despite this lack of transparency, the limited reporting shows that large

meatpacking outbreaks have continued throughout the pandemic. For instance, a poultry plant in


4
  Henry Cordes & Erin Duffy, What Do New York City and a Nebraska Meatpacking Center
Have in Common? They Rank Among U.S. Communities Hit Hardest by Coronavirus, Omaha
World-Herald (May 3, 2020).
5
  Leah Douglas, Few States Release Data About COVID-19 in the Food System, Food & Env.
Reporting Network (Aug. 17, 2020) (“[N]one of the major meatpackers are regularly disclosing
COVID-19 outbreaks or cases at their facilities.”); Sky Chadde, We’ve Been Tracking
Meatpacking Plant Outbreaks. Not All Are Accounted For, Midwest Ctr. for Investigative
Reporting (Aug. 19, 2020).


                                               5
          4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 7 of 24 - Page ID # 7



Merced County, California was forced to close in September after reporting hundreds of cases

and multiple deaths. In Kansas, six plants reported thousands of active cases as of September.

Between June and October, major outbreaks have been reported in many states including North

Carolina, Mississippi, Minnesota, Ohio, Kansas, Colorado, California, and Utah.

             Meatpacking Plants Are Uniquely Susceptible to Spreading COVID-19

       27.      There is little doubt as to why meatpacking workers have so consistently faced

these outbreaks, as hundreds of people work close together, indoors, for hours at a time. That is

the most dangerous possible environment when faced with a highly contagious airborne virus.

Without proper infection-control practices, continuing spikes are inevitable.

       28.      The virus that causes COVID-19 spreads rapidly. It is primarily transmitted

through the air when an infected person exhales liquid particles containing the virus when

breathing, talking, sneezing, or coughing. People are contagious days before they have any

symptoms.

       29.      The risk of transmission is greatly increased by several factors: Physical

proximity is the most important, because it allows the virus to travel through the air from one

person to another. The amount of time in proximity matters too, because a longer exposure

means that more virus will transfer. Indoor settings lead to faster transmission than outdoor.

And the harder a person breathes, the more virus they exhale.

       30.      Meatpacking plants maximize each of these factors. Workers stand shoulder to

shoulder for hours at a time along the processing lines, which are conveyor belts that move

carcasses and meat between workers. On the “kill floor,” cows are stunned and killed, the skin

and organs are removed, and the carcasses are processed for cold storage. After cold storage, the

carcasses are sent to the “fabrication area,” where workers take pieces of meat off the line,




                                                6
          4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 8 of 24 - Page ID # 8



perform cutting tasks, and return the meat to the line. On the “packaging floor,” meat is put in

boxes, sealed, labeled, and placed in a freezer prior to shipment.

       31.     In all three areas, workers are often placed so close together that their elbows are

touching. Everyone is breathing hard because the work is so physically demanding. Shifts often

last for more than 8 hours at a time. Cafeterias and other common areas are similarly crowded,

which is particularly dangerous because people must remove their masks to eat.

       32.     At Noah’s Ark, hundreds of workers are subjected to these conditions day after

day, as explained in more detail below.

  Basic COVID-19 Protections Are Essential to Prevent Further Meatpacking Outbreaks

       33.     In this setting, it is critical to implement meaningful protections like distancing,

masks, sick leave, and testing. There is widespread consensus—among scientists, doctors,

public health officials, and other experts—that these practices are necessary to prevent rapid

COVID-19 transmission in congregate settings like a meatpacking plant. While additional

precautions should be implemented as best practices, these four are essential to prevent further

outbreaks at meatpacking plants. The absence of any one of them is a severe hazard to workers

and the surrounding community.

       Physical Distancing

       34.     Physical distancing is universally recognized as one of the most important ways to

protect against COVID-19 transmission. Distancing is critical because the virus travels through

the air and is most likely to infect people who are close by.

       35.     Researchers widely agree that at least six feet of distance is necessary to protect

against transmission of the virus. The World Health Organization, CDC, state health

departments, the University of Nebraska Medical Center, and countless other institutions




                                                7
          4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 9 of 24 - Page ID # 9



recommend that people remain six feet apart in the workplace, schools, and anywhere else they

might congregate. State and federal guidance universally calls for the same thing.

       36.     Spacing workers at least six feet—both on the production lines and in common

areas like the cafeteria—is critical to prevent the spread of COVID-19 in meatpacking plants. In

its study of the nation’s largest meatpacking outbreak, the CDC concluded that because the plant

had not implemented physical distancing, lesser measures—like temperature checks, masks, and

plastic barriers—failed to prevent the rapid spread of infection.

       37.     Multiple states have issued rules requiring meatpacking plants to implement

physical distancing. Numerous plants have done so across the country.

       Face Masks

       38.     Another key mitigation measure is providing workers with a face mask that fits

over the nose and mouth and can be worn continuously throughout a shift. To be effective, mask

wearing must be universal. When workers must remove or lower their masks for part of their

shifts, they are breathing directly onto nearby workers.

       39.     Meatpacking workers’ masks quickly become soiled with blood, fat, and sweat.

Soiled and wet masks do not allow the wearer to breathe, and so must be replaced immediately

or else they will not provide any protection, because workers will have to remove them to avoid

suffocation.

       Sick Leave

       40.     It is critical that workers with COVID-19 symptoms stay home so they do not

infect their co-workers. This precaution is universally recognized in the rules and guidance that

have been issued during the pandemic. A workplace that allows or pressures sick people to keep

working is exposing its other workers to an extraordinary risk of infection.




                                                8
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 10 of 24 - Page ID # 10



       41.     To ensure that sick workers stay home, employers must clearly communicate to

workers that if they have COVID-19 symptoms or test positive, they may not work but will be

provided paid sick leave. Workers must not be penalized for staying home sick.

       42.     In recognition of the need for paid sick leave during the pandemic, Congress has

required employers to pay sick leave for COVID-related absences, and to prominently post their

sick-leave policies so that workers know they do not need to work while sick. See Families First

Coronavirus Response Act, Pub. L. No. 116-127 (Mar. 18, 2020), 29 U.S.C. § 2601 note; 85 Fed.

Reg. 19327; 29 C.F.R. § 826.10 et seq.

       Onsite Testing

       43.     In high-risk settings like meatpacking plants, widespread testing is necessary to

identify case clusters before they spiral out of control. Without a testing regime, a plant and its

workers will have no idea that the virus is rapidly spreading until it is too late.

       44.     The meatpacking industry has largely recognized the need for testing. Multiple

companies have announced onsite testing programs to catch spikes early.

       45.     Effective programs test workers with COVID-19 symptoms, workers with close

exposure to COVID-positive co-workers, and asymptomatic workers to identify burgeoning

hotspots. Testing asymptomatic workers is essential because of the prevalence of asymptomatic

infection and transmission.

       46.     Numerous private companies provide workplace testing services. And now that

thousands of workplaces and other institutions have instituted testing programs, there are

numerous viable models for their design.

       47.     Plants that have not implemented these protections have faced continuing

outbreaks. These outbreaks have persisted despite rudimentary practices like temperature checks

and masks.


                                                 9
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 11 of 24 - Page ID # 11



       48.     As one example, between July and September, 392 employees at a Foster Farms

plant in California were infected and eight workers died. Although the plant had been providing

masks, workstation dividers, and temperature checks, it had not implemented physical distancing

or onsite testing. The plant was ultimately forced to shut down and implement an onsite testing

program.

             Noah’s Ark Has Refused to Implement Basic COVID-19 Protections

       49.     Noah’s Ark employs 300-400 people. It is the largest meatpacking plant in

Hastings, Nebraska, a city that is home to about 25,000 people.

       50.     The plant has committed a number of workplace safety violations in recent years.

In 2019, OSHA fined the plant $182,926 after a worker suffered severe burns because of the

plant’s deficient safety practices. In 2020, the Department of Labor’s Wage and Hour Division

fined the plant for failing to pay a worker COVID-related sick leave. Other recent legal

violations include a 2016 USDA citation and multiple recent contempt orders issued by federal

district courts for the plant’s refusal to let its workers meet with union representatives.6

       51.     Noah’s Ark has refused to take the most critical and basic steps to protect its

workers from another large COVID-19 outbreak. Its refusal to provide adequate distancing,

masks, sick leave, and testing creates an unacceptable risk to its employees, their families, and

the rest of the local community. Individually and together, these failures constitute a public

nuisance and breach the plant’s duty to provide a reasonably safe workplace. Its failure to

communicate or provide adequate sick-leave policies violates the Families First Act.




6
  The same plant, under previous ownership, was issued a $195,100 fine by OSHA in 2012 after
a worker died using the plant’s machinery.


                                                10
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 12 of 24 - Page ID # 12



        Physical Distancing

        52.     Noah’s Ark has made no effort to ensure physical distancing within the plant.

Instead, it forces workers to stand right next to each other on the processing lines, sometimes

touching elbows and shoulders with their neighbors, and to crowd together in a small cafeteria

and other common areas during lunch and breaks.

        53.     Throughout the plant, workers stand within one to two feet of each other during

their eight-hour shifts.

        54.     On the kill floor, where the cows are stunned, killed, and processed for initial

storage, workers are crowded together and the plant has not installed any barriers between

workstations. Workers on the kill floor spend most of their shift within 1-2 feet of their

coworkers.

        55.     On the fabrication floor, where meat is cut into smaller pieces, workers stand side

by side along the processing lines for hours at a time. Rather than provide any meaningful

protection, the plant has only installed ineffective movable plastic sheets between some of the

workstations on the fabrication floor.

        56.     On the packaging floor, where meat is packed, labeled, and placed in a storage

freezer, workers stand within one foot of each other at several packaging tables. There are no

barriers between them.

        57.     There are numerous feasible ways for the plant to space workers at least 6 feet

apart on the kill, fabrication, and packaging floors. Other plants in Nebraska and around the

country have done so to protect against further outbreaks during the pandemic, for instance by

adding shifts, using excess line space, slowing the lines, or leaving every other workstation

empty. Noah’s Ark has done none of this.




                                                11
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 13 of 24 - Page ID # 13



       58.     Crowding is just as bad in the Noah’s Ark cafeteria, where the plant has made no

effort to distance workers. Dozens of workers, and sometimes more than 100, fill a small

windowless room, touching each other constantly as they sit together on benches, stand together

in line for the microwaves, and squeeze past one another in the cafeteria’s narrow passageways.

       59.     The cafeteria is made even more dangerous by the fact that, despite the high level

of crowding, workers must remove their masks to eat. Noah’s Ark has thus created a situation

where, every day during their 30-minute lunch break, dozens or hundreds of workers are

breathing and coughing directly onto each other, with no mask, often with less than one foot of

space between them.

       60.     The plant has placed plastic barriers on the cafeteria tables, but the sheets are

movable and small, and do not extend past the table’s edge, which means they do not separate

people who are sitting side by side on the bench. They also do not separate people walking

around or standing at the microwave. Throughout the pandemic, the sheets have often been

ripped, broken, or missing.

       61.     There are many feasible ways to decrease crowding in the cafeteria, which many

other companies have done, such as scheduling multiple lunch shifts with fewer workers each, or

expanding the cafeteria. Noah’s Ark has done neither of these things. Instead, it recently added

more tables in the cafeteria, which leads to further crowding.

       62.     The plaintiffs and other workers have raised these issues with Noah’s Ark

managers, explaining that this widespread crowding is creating a major risk of infection. The

plant has refused to take any action.

       Face Masks

       63.     Workers are unable to wear their masks throughout their shifts, because Noah’s

Ark does not promptly replace masks when they become wet or soiled.


                                               12
            4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 14 of 24 - Page ID # 14



        64.      The plant gives each worker a paper mask when they start their shift. But the

masks very quickly become saturated with blood, sweat, and fat. Workers cannot breathe with

soiled masks, so they are forced to either wear the masks below their noses or remove them

entirely.

        65.      Noah’s Ark is not promptly replacing soiled masks. The nurse often runs out of

masks, in which case workers cannot get new masks for the rest of their 8-hour shift. And masks

are not provided throughout the plant—only a single nurse has them. Workers are not allowed to

leave their workstations while the line is moving, so unless a co-worker can cross the plant to

find the nurse, workers with soiled masks must continue without a mask until their next break.

        66.      As a result, Noah’s Ark has people working without masks for part of their shift

almost every day. This means they are breathing and coughing directly onto their neighbors,

who are only a foot or two away.

        Sick Leave

        67.      Throughout the pandemic, Noah’s Ark has allowed or pressured workers to come

to work even when they have clear COVID-19 symptoms. In May, when the plant first became a

hotspot, managers initially told many workers who reported symptoms that they would be fired if

they missed a shift.

        68.      In more recent months, workers report instances in which they and their co-

workers have been either pressured or allowed by managers to keep working despite symptoms.

The plant has therefore kept workers on the lines despite clear symptoms of COVID-19, like

fever, headache, achiness, cough, and sore throat.

        69.      For instance, Plaintiff Isabel’s temperature check showed a fever in July 2020,

and the nurse told her she could keep working if she wanted to. In September 2020, Plaintiff

Alma spoke with a co-worker who had a fever but was told by a manager she would be fired if


                                                13
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 15 of 24 - Page ID # 15



she missed her shift. After she missed one day because she was too weak to work, her manager

was about to fire her but Alma helped convince the manager not to. She worked with symptoms

for weeks after.

       70.     The plant has not distributed or posted any policies to workers to inform them

about the requirements of the Families First Coronavirus Response Act, including that they will

be paid sick leave if they have COVID-19 symptoms or test positive. The plant also has not

provided its workers with any information about how to file complaints with the Department of

Labor about violations of the Families First Act. The plant’s failure to post this information has

interfered with its employees’ right to take sick leave.

       71.     While the nurse sometimes tells workers to find a test when they show a high

fever, the plant does not arrange or pay for the test.

       72.     Given the lack of clear sick-leave policies, and the many recent episodes in which

sick people have been kept at work, the widespread understanding among the workers is that

they must keep working even if they have symptoms.

       73.     In May 2020, the U.S. Department of Labor’s Wage and Hour Division found

that, by failing to pay sick leave to an employee who tested positive for COVID-19 and self-

quarantined, Noah’s Ark had violated the Families First Act and ordered it to pay back wages.

       74.     Other plants across the country are giving sick leave to all workers who have

symptoms of COVID-19, and are taking proactive steps to make sure that symptomatic people

do not stay at work. Some plants are going even further and paying sick leave to asymptomatic

people in high-risk categories, or people with recent exposures to a COVID-positive person. But

Noah’s Ark is not even consistently providing the bare basics.




                                                14
           4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 16 of 24 - Page ID # 16



       Onsite Testing

       75.      No testing for COVID-19 is happening at Noah’s Ark. The plant is not testing its

workers when they have symptoms, or when they are exposed to a co-worker with symptoms. It

does not perform any random testing of asymptomatic workers to identify emerging spikes.

       76.      Noah’s Ark does not do any contact tracing when it learns that a worker has tested

positive. Nor does it inform workers who were in close proximity that they may have been

exposed.

       77.      The only screening at the plant is a temperature check when workers arrive for

their shift. But temperature checks cannot identify infected and contagious workers who do not

have a fever. Temperature checks alone do not prevent infected workers from entering the plant

and infecting others.

       78.      Though the plant is open every day, temperature checks are not offered on

Sundays because the plant’s nurse does not work that day. The same is true every other

Saturday. No health screening occurs on those days.

       79.      When a worker has a high fever, at most the plant will tell them to find a test on

their own outside the plant. The plant does not offer to pay for the test. Many workers at Noah’s

Ark are uninsured and cannot afford a COVID-19 test or a doctor’s visit.

       80.      Many other meatpacking plants have arranged for private testing companies to

test their workers. Testing services are widely available in Nebraska for Noah’s Ark to hire.

  An Outbreak at Noah’s Ark Would Quickly Spread into the Surrounding Community

       81.      The risk of COVID-19 infection and death is not borne by Noah’s Ark workers

alone. Individuals who become infected at work bring the virus home to their families and

communities, causing infections to spread through their households, places of worship, local




                                               15
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 17 of 24 - Page ID # 17



businesses, schools, and medical facilities. Noah’s Ark’s failure to protect its workers represents

a threat to the entire Hastings and Tri-Cities community.

        82.    Nationally, meatpacking plants have played an outsized role in spreading

COVID-19. Counties with meatpacking plants have significantly higher rates of infection—

meaning a greater percentage of the population has been infected—compared with counties that

do not have meatpacking plants. As of May 2020, six of the ten counties with the highest

infection rates in the United States had meatpacking outbreaks. Their rates were higher than the

hardest-hit cities, like New York, Detroit, Chicago, and Los Angeles. After the first major wave

of outbreaks, rural counties with meatpacking outbreaks had infection rates five times higher

than rural counties without a meatpacking outbreak.

        83.    Some of Nebraska’s worst outbreaks have been in rural counties with

meatpacking plants. For example, an outbreak at the Tyson beef plant in Dakota City turned the

surrounding community into a hotspot, with the fourth highest infection rate in the country at the

time.

        84.    The same is true of Adams County, where the Noah’s Ark plant is located. After

the plant’s first outbreak, Adams County had an infection rate far higher than neighboring

counties without a meatpacking outbreak. As of June 1, its infection rate of 873 cases per

100,000 people was between twice as high and thirty-six times as high as neighboring counties

without a meatpacking cluster, including Nuckolls, Webster, and Clay Counties.

        85.    The same occurred in nearby Hall County, where some of the plaintiffs live in the

city of Grand Island, and which had a meatpacking outbreak in April and May. During that time,

Hall County’s infection rate skyrocketed far above that of neighboring Hamilton and Merrick

Counties, which do not have a major meatpacking plant.




                                              16
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 18 of 24 - Page ID # 18



       86.     The community spread that results from a meatpacking outbreak also crosses

county lines. For instance, in May, Lancaster County health officials attributed almost one-third

of Lancaster County cases to a recent outbreak at the Smithfield pork processing plant in

neighboring Saline County.

       87.     It is therefore clear that outbreaks in meatpacking plants quickly spread to the

surrounding community and greatly increase the rate of community transmission.

       88.     Hastings and Grand Island are close geographically, economically, and socially.

Many workers commute from one city to the other to work, do business, and socialize. Together

with Kearney, they are known as the Tri-Cities.

       89.     A surge of cases originating at Noah’s Ark would have severe consequences for

hospitals and clinics in the Tri-Cities area. During the first spike of cases in May, Plaintiff

Leonard’s medical practice had to engage in an onerous contact tracing effort after just one

employee became infected. The hospital where he works faced a shortage of personal protective

equipment (PPE) and ventilators. Another surge of cases in the region could flood his practice

and others with COVID-19 patients, divert resources to contact tracing and other precautions,

and cause renewed PPE shortages.

       90.     An outbreak at Noah’s Ark could similarly affect countless people and businesses

in the region. By fueling community spread, it could result in local shutdown orders, businesses

having to close their doors to the public, family members unable to visit each other, and places of

worship having to cancel in-person services.

       91.     If Noah’s Ark does not implement meaningful COVID-19 protections soon, it is

likely to cause or exacerbate all of these problems by increasing the rate of spread in the broader

community. This danger is becoming more acute as winter approaches and large spikes become




                                                17
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 19 of 24 - Page ID # 19



more likely. The entire region has a strong interest in ensuring that Noah’s Ark implements

basic COVID-19 protections for its workforce.

                    Noah’s Ark Workers Have No Other Avenue for Redress

       92.     This lawsuit is the only remaining avenue for Noah’s Ark workers and their

community to ensure that the plant protects against another outbreak.

       93.     Plaintiffs and other workers have raised the problems described above with

managers multiple times. Plaintiffs Alma and Antonio also raised these issues with the plant’s

nurse. The managers and nurse have refused to address them.

       94.     Plaintiffs have reported these dangers to the Occupational Safety and Health

Administration (“OSHA”). OSHA has not taken any action to make Noah’s Ark improve its

precautions.

       95.     In August and September 2020, Plaintiff Antonio called the OSHA Area Office in

Omaha to report the dangers at Noah’s Ark. He explained that Noah’s Ark was not taking

adequate COVID-19 precautions, including failing to distance workers, replace soiled masks,

and conduct temperature checks on Sundays. OSHA’s field manual requires the agency to act on

workplace-danger reports made by telephone. Yet OSHA personnel declined to investigate

Antonio’s complaint.

       96.     In August 2020, another worker filed a written complaint with OSHA. The

complaint raised all of the problems described above: no physical distancing, soiled masks not

being replaced, workers kept in the plant despite symptoms, no testing. Three months later,

OSHA has yet to provide even an update, and none of the primary failures identified in the

complaint have been fixed. On information and belief, OSHA has not ordered Noah’s Ark to fix

these conditions.




                                             18
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 20 of 24 - Page ID # 20



       97.       On information and belief, an OSHA inspector visited the plant in early

September. He spent under an hour touring the plant. Managers told workers that the plant was

given advance notice of the visit, contrary to OSHA’s field manual. None of the four failures

described above has changed since the inspector’s visit.

       98.       OSHA has refused to issue any binding COVID-19 rules for meatpacking plants

or any other workplace. It has put out a guidance document that lists more than a dozen possible

precautions that plants can take, but the document does not make any of the precautions

mandatory.

       99.       In response to complaints at other plants, OSHA has declined to seek a single

emergency order to require a plant to adopt basic precautions. After outbreaks at hundreds of

plants across the country, OSHA has issued a total of four citations to meatpacking plants, none

of which has any effect while the citations are being adjudicated—a process that typically takes

several years.

       100.      No state or local agency in Nebraska has imposed any safety requirements on the

Noah’s Ark plant, even after the plant’s initial outbreak in May. On information and belief, the

Nebraska Department of Labor has instituted no enforcement actions to protect meatpacking

workers from COVID-19.

                                   FIRST CLAIM FOR RELIEF

                                          (Public Nuisance)

       101.      All the foregoing allegations are repeated and realleged as if fully set forth herein.

       102.      Noah’s Ark’s failure to implement the most basic and essential COVID-19

protections has caused and is reasonably certain to cause the transmission of COVID-19 both

inside and outside the plant.




                                                 19
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 21 of 24 - Page ID # 21



        103.    This transmission has caused and will cause widespread disease, hospitalizations,

and death, not only among Noah’s Ark workers, but also their family members, the people they

live and socialize with, and members of the public with whom they interact. Such transmission

caused by Noah’s Ark will lead to the closing of businesses, schools, and places of worship.

        104.    Noah’s Ark’s policies and practices constitute a public nuisance. They

substantially and unreasonably interfere with the common public right to public health and

safety, because they create a substantially heightened risk of spreading a deadly virus.

        105.    Absent prompt and immediate injunctive relief, Plaintiffs face a significant and

unique risk of irreparable harm in the form of physical, emotional, and economic injuries.

        106.    Defendant’s past and ongoing conduct is a direct and proximate cause of

Plaintiffs’ injuries and threatened injuries.

        107.    Defendant knows and should have known that its conduct as alleged herein would

be the direct and proximate cause of Plaintiffs’ injuries.

        108.    Plaintiffs therefore request a declaration that Noah’s Ark’s policies and practices

constitute a public nuisance, and they request injunctive relief to abate the nuisance.

                                 SECOND CLAIM FOR RELIEF

                  (Breach of Duty to Provide a Safe Workplace; Negligence)

        109.    All the foregoing allegations are repeated and realleged as if fully set forth herein.

        110.    Noah’s Ark has a duty to furnish its employees with a reasonably safe place in

which to work. Noah’s Ark voluntarily assumed this duty of care.

        111.    By failing to implement basic and critical protections against COVID-19, Noah’s

Ark breached and continues to breach this duty.




                                                20
         4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 22 of 24 - Page ID # 22



       112.    Noah’s Ark’s breach of its duty has caused harm to Plaintiffs, who have suffered

physical harm associated with COVID-19 infection, emotional harm, and in some cases

monetary harm. These injuries were foreseeable.

       113.    Plaintiffs are likely to experience future harm if Noah’s Ark does not immediately

satisfy its duty to provide a reasonably safe workplace.

       114.    Plaintiffs request a declaration that Noah’s Ark has breached and is breaching this

duty, and they request injunctive relief to ameliorate the breach.

                                 THIRD CLAIM FOR RELIEF

                  (Violation of the Families First Coronavirus Response Act)

       115.    The Families First Coronavirus Response Act requires employers to “post and

keep posted, in conspicuous places on the premises of the employer where notices to employees

are customarily posted, a notice . . . of the requirements described in the Act,” including its paid

sick and family leave provisions. 29 U.S.C. § 2601 note; see 29 C.F.R. § 826.80. Employers

must also provide “information concerning the procedures for filing complaints of violations of

the [Families First Act] with the [Department of Labor’s] Wage and Hour Division.” 29 C.F.R.

§ 826.80(a).

       116.    Noah’s Ark has not posted any notice about the Act, including its requirements or

the procedures for filing complaints for violations of the Act.

       117.    Noah’s Ark is in violation of the Families First Coronavirus Response Act’s

notice requirement. That violation has interfered with workers’ ability to exercise their rights to

paid sick leave under the Act.

       118.    Plaintiffs request a declaration that Noah’s Ark is in violation of the Families First

Coronavirus Response Act and an injunction ordering it to comply with the Act’s requirements.




                                               21
        4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 23 of 24 - Page ID # 23



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

   a. A declaration pursuant to 28 U.S.C. § 2201 that Defendant has caused a public nuisance,

       violated its common-law duty to provide a reasonably safe workplace, and violated the

       Families First Coronavirus Response Act;

   b. A preliminary and permanent injunction requiring Defendant to:

          i.   Space workers at least six feet apart in the processing areas, the cafeteria, and in

               the other common areas;

         ii.   Provide workers with a constant supply of clean masks;

        iii.   Provide paid sick leave to any worker who has any symptom of COVID-19 or a

               positive COVID-19 test or diagnosis;

        iv.    Provide onsite COVID-19 testing in accordance with accepted testing standards;

         v.    Implement all other precautions required to remedy these violations;

        vi.    Communicate all of these policies clearly to workers;

       vii.    Comply with the requirements of the Families First Coronavirus Response Act,

               including the notice requirement.

   c. An order awarding Plaintiffs the costs of suit and reasonable attorneys’ fees pursuant to

       any applicable law;

   d. Such further relief as the Court deems equitable, just, and proper.

                             DESIGNATION OF PLACE OF TRIAL

       Plaintiffs request a trial to the Court in Lincoln, Nebraska.




                                               22
       4:20-cv-03141 Doc # 1 Filed: 11/23/20 Page 24 of 24 - Page ID # 24



Dated: November 23, 2020                     Respectfully submitted,

Spencer Amdur*                               /s/ Adam Sipple
Julie Veroff*                                Adam Sipple (SBN 20557)
ACLU Foundation                              Rose Godinez (SBN 25925)
39 Drumm Street                              ACLU Foundation of Nebraska, Inc.
San Francisco, CA 94111                      134 S. 13th St. #1010
T: (415) 343-0770                            Lincoln, NE 68508
F: (415) 395-0950                            T: (402) 476-8091
samdur@aclu.org                              ajsipple@aclunebraska.org
jveroff@aclu.org                             rgodinez@aclunebraska.org
Lee Gelernt*                                 Maren Lynn Chaloupka (SBN 20864)
Noor Zafar*                                  Chaloupka Holyoke Snyder Chaloupka &
ACLU Foundation                              Longoria, P.C., L.L.O.
125 Broad Street, 18th Floor                 1714 2nd Avenue
New York, NY 10004                           P.O. Box 2424
T: (212) 549-2660                            Scottsbluff, NE 69363-2424
F: (212) 549-2654                            T: (308) 635-5000
lgelernt@aclu.org                            F: (308) 635-8000
nzafar@aclu.org                              mlc@chhsclaw.net
Attorneys for Plaintiffs
*Pro hac vice application forthcoming




                                        23
